1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES SECURITIES AND                          Case No.: 17cv2086-JAH (JLB)
     EXCHANGE COMMISSION,
12
                                          Plaintiff,       ORDER GRANTING PLAINTIFF’S
13                                                         MOTION FOR LEAVE TO EFFECT
     v.                                                    ALTERNATIVE SERVICE
14
     GERARDO DE NICOLAS GUTIERREZ,
15
     CARLOS    JAVIER  MOCTEZUMA
16   VELASCO, RAMON LAFARGA BATIZ,
     AND NOE CORRALES REYES,
17
                                       Defendants.
18
19
                                           INTRODUCTION
20
            Pending before the Court is Plaintiff United States Securities and Exchange
21
     Commission’s (“Plaintiff” or “SEC”) Motion for Leave to Effect Alternative Service
22
     (“Motion”) of the complaint and summons on Defendants Gerardo de Nicolàs Gutierrez
23
     (“de Nicolàs”), Carlos Javier Moctezuma Velasco (“Moctezuma”), and Ramon Lafarga
24
     Batiz (“Lafarga”) (collective “Defendants”) 1 via the prescribed methods described below.
25
26
27   1
      Defendant Noe Corrales Reyes (“Corrales”) has properly been served via the Hague Convention of 15
     November 1965 on the service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial
28   Matters (“Hague Service Convention”).

                                                       1
1    See Doc. No. 7. Plaintiff contends that despite repeated efforts, he has been unable to
2    service Defendants. See Doc. No. 7 at 3-6. For the reasons articulated below, Plaintiff’s
3    Motion for Alternative Service is GRANTED.
4                                          BACKGROUND
5          On October 10, 2017, Plaintiff filed the complaint in this action against Defendants
6    alleging violations of federal securities laws. See Doc. No. 1. On October 26, 2017,
7    Plaintiff filed an amended complaint. See Doc. No. 4. On January 5, 2018, Plaintiff filed a
8    notice stating that Defendants “have either not agreed to a waiver of service of process or
9    otherwise declined to respond to the SEC’s multiple requests for such waiver.” See Doc.
10   No. 5. The notice further informed the Court that Plaintiff would serve Defendants in
11   accordance with the Hague Service Convention. Id.
12         Plaintiff’s attempts in serving Defendants pursuant to the Hague Convention have
13   been unsuccessful with all but one of the Defendants- Noe Corrales Reyes. To date, the
14   remaining foreign Defendants reside in Mexico and have yet to be properly served. Plaintiff
15   has moved for an order authorizing alternative service. See Doc. No. 7. There have been
16   no oppositions filed as to Plaintiff’s Motion.
17                                      LEGAL STANDARD
18         Under Rule 4(f)(3), service upon an individual defendant may be affected at a place
19   not within any judicial district of the United States “by other means not prohibited by
20   international agreement, as the court orders.” Fed. R. Civ. P 4(f)(3). “Service of process
21   under Rule 4(f)(3) is neither a ‘last resort’ nor ‘extraordinary relief.’ It is merely one means
22   among several which enables service of process on an international defendant.” Rio
23   Properties, Inc., v. Riol Int’l Interlink, 284 F.3d 1007, 1015 (9th Cir. 2002). A party “need
24   not have attempted every possible means of service of process before petitioning the court
25   of alternative relief. Instead, [a party] need[] only to demonstrate that the facts and
26   circumstances of the present case necessitate[] the district court’s intervention.” Id. at 1016.
27   However, “[e]ven if facially permitted by Rule 4(f)(3), a method of service of process must
28   also comport with constitutional notions of due process.” Rio, 284 F.3d at 1016.

                                                      2
1                                               DISCUSSION
2           Plaintiff requests a court order under Rule 4(f)(3) authorizing service on Lafarga via
3    email service. In addition, Plaintiff requests permitting service of process upon de Nicolàs
4    and Moctezuma’s United States based counsel.
5           A. Email Service
6           Requests for alternative service by email is amply supported by case law. See Rio,
7    284 F.3d at 1016 (recognizing that under Rule 4(f)(3) “trial courts have authorized a wide
8    variety of alternative methods of service including publication, ordinary mail, mail to the
9    defendant’s last known address, delivery to the defendant’s attorney, telex, and most
10   recently, email.”); Tatung Company Ltd. v. Hsu, SA CV 13-1743-DOC (ANx) 2015 WL
11   11089492, at *2 (C.D. Cal. May 18, 2015) (“Courts routinely authorize email service under
12   Rule 4(f)(3)”) (citing cases).
13          Plaintiff seeks to serve Lafarga via his personal email account under Rule 4(f)(3). 2
14   Plaintiff has made good faith efforts to serve the foreign Defendant through the Hague
15   Convention, based upon previously known addresses, but has been unsuccessful. (Brutlag
16   Decl. at ¶ 22). On November 14, 2017, Plaintiff contacted Lafarga’s employment
17   organization and obtained Lafarga’s personal email address and direct office telephone
18   number. (Id. at ¶ 30). Plaintiff has now been attempting service through authorized
19   channels for several months and the Court is in agreement that substituted service is
20   warranted on Lafarga. Furthermore, the Court determines the proposed method of service
21   comports with the constitutional notions of due process. Service through Lafarga’s
22   confirmed email address is “reasonably calculated, under all the circumstances, to apprise
23   [defendant] of the pendency of the action and afford [him] an opportunity to present [his]
24   objections.” Rio, 284 F.3d at 1017.
25   ///
26
27   2
      This Court previously granted Plaintiff’s motion, pursuant to Rule 4(f)(3), to serve Lafarga via a
     Facebook account as a means of alternative service. (Acosta v. Homex et al., Case No. 17-cv-02163,
28   Doc. No. 7 at 2).

                                                        3
1             B. Service on Defendant’s Counsel
2             Courts have held that the Hague Convention does not prohibit service on a foreign
3    Defendant through counsel based in the United States. Brown v. China Integrated Energy,
4    Inc., 285 F.R.D. 560, 565 (C.D. Cal. 2012); Richmond Techs., Inc. v. Aumtech Bus. Sols.,
5    No. 11-CV-02460-LHK, 2011 WL 2607158, at *13 (N.D. Cal. July 1, 2011); In re LDK
6    Solar Sec. Litig., No. 07-CV-05182-WHA, 2008 WL 2415186, at *3 (N.D. Cal. June 12,
7    2018). Specifically, courts have allowed service “upon a foreign defendant’s United States-
8    based counsel” to prevent further delays in litigation. Richmond, 2011 WL 2607158, at
9    *13; Brown, 285 F.R.D. at 566. In fact, “[s]ervice upon a foreign defendants United States-
10   based counsel is a common form of service ordered under Rule 4(f)(3)” (citing cases).
11   Richmond, 2011 WL 2607158, at *13. Whether to authorize service under Rule 4(f)(3) is
12   left to the “sound discretion” of the trial court, when it determines that the “particularities
13   and necessities of a given case” require alternative service. Rio, 284 F.3d at 1016.
14            Plaintiff has attempted to serve de Nicolàs and Moctezuma through the Hague
15   Convention and has been unsuccessful. The Mexican Central Authority attested that
16   service could not be completed. (Brutlag Decl. at ¶ 20, 21). Plaintiff contends that service
17   through Defendants’ U.S. counsel is appropriate because of the substantial time and
18   difficulty in serving the foreign defendants in Mexico. Paul Alfieri, an attorney in the New
19   York office of Reed Smith LLP, represents de Nicolàs in connection with this action. Mr.
20   Alfieri affirms he is not authorized to accept or waive service on behalf of de Nicolàs
21   (Brutlag Decl. at ¶ 8). Upon receiving Plaintiff’s motion, Mr. Alfieri informed Plaintiff he
22   is no longer representing de Nicolàs and is unaware if a substitute U.S.- based counsel has
23   been obtained. (Brutlag Decl., Ex. 2). G. Robert Gage, Jr., an attorney at Gage Spencer &
24   Fleming LLP, represents Moctezuma in connection with this action. Mr. Gage affirms he
25   is also not authorized to accept or waive service on behalf of Moctezuma (Brutlag Decl. at
26   ¶ 15).
27            The Court finds that Plaintiff’s proposed means of service are not prohibited by
28   international agreement even taking into account Mexico’s objection to certain articles of

                                                    4
1    the Hague Convention- Article 10, service through “postal channels, directly to persons
2    abroad” or “judicial officers.” Service on Defendants’ U.S.-based attorney is permissible
3    because the Hague Convention does not bar this type of service, regardless if the other
4    country has objected. Carrico v. Samsung Elecs. Co., No. 15-CV-02087-DMR, 2016 WL
5    2654392, at *4 (N.D. Cal. May 10, 2016) (finding that “[n]othing in the Hague Convention
6    bars Plaintiffs’ requested service on [the defendant] through [his] attorney.”). The Court
7    finds that the “particularities and necessities” of this case warrant the requested method of
8    alternative service.
9          Having concluded that the form of service plaintiff requests is not prohibited by
10   international agreement, the Court must determine if the “method of service of process []
11   also comport[s] with [the] constitutional notion of due process.” Rio, 284 F.3d at 1016. Mr.
12   Alfieri and Mr. Gage argue that service of process would be improper because either they
13   no longer represent the foreign individual defendants or that they have not been authorized
14   to accept service on the defendant’s behalf. These arguments are unavailing. Due process
15   does not require that individuals served on behalf of a foreign defendant have represented
16   them in the past or have been authorized to accept service. Rather, “[t]he reasonableness
17   and hence the constitutional validity of any chosen method may be defendant on the ground
18   that it is in itself reasonably certain to inform those affected.” Mullane v. Cent. Hanover
19   Bank & Tr. Co., 339 U.S. 306, 315 (1950). It appears that both de Nicolàs and Moctezuma
20   have been in communication with their U.S.-based counsel, and that service on their U.S.-
21   based counsel will provide the requisite notice of the pending action and an opportunity to
22   respond.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                   5
1                                        CONCLUSION
2          Based on the foregoing, Plaintiff’s Motion for Alternative service is GRANTED. It
3    is hereby ordered:
4          1. Plaintiff shall serve defendant de Nicolàs via e-mail and overnight delivery to de
5             Nicolàs’ U.S.-based counsel, Paul Alfieri, Esq. of Reed Smith LLP.
6          2. Plaintiff shall serve defendant Moctezuma via email and overnight delivery to
7             U.S.-based counsel, G. Robert Gage, Jr., Esq., of Gage Spencer & Fleming LLP.
8          3. Plaintiff shall serve defendant Lafarga via email.
9          IT IS SO ORDERED.
10
11
12   DATED:     March 19, 2020
13
                                                  ____________________________________
14                                                Hon. John A. Houston
                                                  United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 6
